DETAILED ACTION
Allowable Subject Matter
Claims 1, 4, 12-14 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a pixel driving circuit, comprising: an input circuit, a reset circuit, a driving transistor and a compensation circuit, wherein the input circuit is coupled to a gate driving signal terminal, an input signal terminal and a first node, and configured to provide, according to a gate driving signal from the gate driving signal terminal, a data signal from the input signal terminal to the first node; wherein the reset circuit is coupled to a reset control signal terminal, a first voltage terminal and a second node, and configured to provide, according to a reset control signal from the reset control signal terminal, a first voltage from the first voltage terminal to the second node; wherein the driving transistor comprises a first electrode coupled to a second voltage terminal, a control electrode coupled to the compensation circuit via the first node, and a second electrode coupled to a light emitting device, and is configured to output a current corresponding to a voltage difference between the control electrode and the first electrode of the driving transistor to the light emitting device; wherein the compensation circuit comprises a reference transistor, and the compensation circuit is coupled to a third voltage terminal, the second node, the first node, a control signal terminal, and the second voltage terminal, and configured to compensate, based on a threshold voltage of the reference transistor, a threshold voltage of the driving transistor; wherein the compensation circuit comprising a first storage circuit, the reference transistor, a second storage circuit and a control circuit, wherein the first storage circuit is coupled between a third node and the second voltage terminal, and configured to store a first voltage difference between the third node and the second voltage terminal, wherein a control electrode of the reference
transistor is coupled to the third voltage terminal, a first electrode of the reference transistor is coupled to the first node, and a second electrode of the reference transistor is coupled to the third node, and the reference transistor is configured to provide, according to a voltage difference between the control electrode and the first electrode of the reference transistor, a voltage of the first node to the third node, wherein the second storage circuit is coupled between the second node and the first node, and configured to store a second voltage difference between the second node and the first node, and wherein the control circuit is coupled to the second node, the control signal terminal and the third voltage terminal, and configured to provide, under a control of a control signal from the control signal terminal, a third voltage to the second node, wherein the first storage circuit comprises a first capacitor, wherein a first terminal of the first capacitor is coupled to the third node, and a second terminal of the first capacitor is coupled to the second voltage terminal, wherein the second storage circuit comprises a second capacitor, wherein a first terminal of the second capacitor is coupled to the second node, and a second terminal of the second capacitor is coupled to the first node, wherein the first capacitor is the same as the second capacitor in capacitance value, wherein the control circuit comprises a first transistor, wherein a control electrode of the first transistor is coupled to the control signal terminal, a first electrode of the first transistor is coupled to the third voltage terminal, and a second electrode of the first transistor is coupled to the second node, wherein the input circuit comprises a second transistor, wherein a control electrode of the second transistor is coupled to the gate driving signal terminal, a first electrode of the second transistor is coupled to the input signal terminal, and a second electrode of the second transistor is coupled to the first node, and wherein the reset circuit comprises a third transistor, wherein a control electrode of the third transistor is coupled to the reset control signal terminal, a first electrode of the third transistor is coupled to the first voltage terminal, and a second electrode of the third transistor is coupled to the second node, and the threshold voltage of the reference transistor is the same as the threshold voltage of the driving transistor, wherein compensating the threshold voltage of the driving transistor comprises: in a reset stage, turning on, according to the reset control signal, the third transistor to provide the first voltage to the second node to reset the voltage of the first node; in a data input stage, turning on, according to the gate driving signal, the second transistor to provide the data signal to the first node, and storing, by the first capacitor, the first voltage difference, and storing, by the second capacitor, the second voltage difference; and in a compensation output stage, wherein the compensation output stage comprises a compensation stage and an output stage, comprising: in the compensation stage, turning on, according to the control signal, the first transistor to provide the third voltage to the second node, wherein in response to a voltage change of the second node, the reference transistor is firstly turned on, the first capacitor is connected in parallel with the second capacitor and the voltage of the first node is compensated to V3-Vth, then the reference transistor is turned off, and the second capacitor continues to compensate the voltage of the first node to 2Vdata-V1+Vth, wherein V3 represents the third voltage, V1 represents a first voltage, Vth represents the threshold voltage, and Vdata represents the data signal; and in the output stage, providing, based on the compensated voltage 2Vdata-V1+ Vth of the first node and the second voltage, an output current to an light emitting device by the driving transistor.
The best prior art(s):
Sun et al. U.S. Patent Publication No. 2017/0039954 teaches driving transistor Td, first transistor T2, second transistor T5, reference transistor T4, third transistor T3, first capacitor C2, second capacitor C1 and light emitting device D in figure 4. However, Sun does not appear to specifically disclose all the above underlined limitations. 
Tseng U.S. Patent Publication No. 2017/0061868 teaches the threshold voltage of the reference transistor is the same as the threshold voltage of the driving transistor in [0067]. However, Tseng does not appear to specifically disclose all the above underlined limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621